82 So. 3d 192 (2012)
Michael T. FREDRICK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4226.
District Court of Appeal of Florida, First District.
March 14, 2012.
Michael T. Fredrick, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant filed a rule 3.800(a) motion arguing that the trial court improperly retained jurisdiction over half of his sentences when it had no authority to retain jurisdiction over more than a third of his sentences. The trial court denied the motion but did not attach the judgment and sentence, the transcript, or any other documents which identify the date on which the crimes took place. The date the crimes occurred is crucial because during only a brief period of time possibly pertinent to this case were trial courts authorized to retain jurisdiction over one-half of a defendant's sentence. Compare § 947.16(3), Fla. Stat. (1981), with § 947.16(3), Fla. Stat. (Supp.1982). On remand, documents conclusively refuting the appellant's claim should be attached to any order denying the claim or, if the appellant's claims have merit, the trial court should grant relief.
REVERSED AND REMANDED with directions.
BENTON, C.J., WOLF, and VAN NORTWICK, JJ., concur.